DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	
	This action is in response to the remarks filed on 06/03/2022, Claims 1-5 are currently pending and are rejected. Claim 5 has been newly presented.
	
Response to Arguments
	Applicants arguments, see REMARKS 06/03/2022, have been fully considered, but are not persuasive. Therefore, the previous rejections are maintained. 

	With respect to claim 1, Applicant argues: “Nagai fails to disclose ‘when the controller increases the rotation speed of the internal combustion engine, for lower atmospheric pressure the controller controls the internal combustion engine and the rotating electric machine to increase the rotation speed more than for higher atmospheric pressure.’” 

	Nagai teaches the predetermined torque Tenamax depends on the atmospheric pressure. Nagai further teaches that the engine and motor are operated to achieve power output in order to enter into the supercharger zone. 

	As referenced in the initial rejection, it is known that higher altitudes result in lower atmospheric pressure. This reduced oxygen can lead to inefficient, sluggish engine performance because there is less air to feed the internal combustion engine. “Generally, speaking an engine loses three percent of its rated power for every 1,000 feet of altitude gained.” 

	Because Nagai discloses that the torque depends on the atmospheric pressure it follows that as the vehicle changes its driving altitude then the power would decrease/increase depending on the atmospheric pressure. 

	Nagai does not explicitly disclose “…increases the rotation speed of the internal combustion engine…” However, Smith is cited as teaching this limitation. 

	Applicant further argues: “Smith fails to disclose or suggest that the increasing the engine to a higher rpm depends on the height of the atmospheric pressure. Therefore, Smith also fails to disclose ‘when the controller increases the rotation speed of the internal combustion engine, for lower atmospheric pressure the controller controls the internal combustion engine and the rotating electric machine to increase the rotation speed more than for higher atmospheric pressure.’”

	Smith discloses the formula for horsepower: HP = (TQxRPM)/5252, this establishes that the power, torque, and RPM are directly related to each other. Smith further explicitly states that “Clearly, we can make more horsepower just by spinning the engine to a higher rpm, right? Well, yes.”

	Smith further teaches: “This leaves us with air pressure as our third atmospheric contributor to engine power. This one is also pretty easy to understand. Standard pressure is 14.7 pounds per square inch at sea level. This represents the weight of a column of air that extends from the surface of the ocean all the way to the top of Earth's atmosphere, some 70 miles straight up. It may not seem like it, but air has mass and it is this mass that stacks up to create this pressure. Now, if we start at the ocean and drive up to Pikes Peak in Colorado (14,114 feet), the air there is much thinner because the atmospheric pressure (that column of air) is much shorter. The typical air pressure at the top of Pikes Peak is around 8.87 psi. You can begin to see why you would need a supercharger to make any kind of horsepower anywhere near Pikes Peak. So, while we take atmospheric pressure for granted, it's clear that even a supercharged engine can benefit from high atmospheric pressure.” (Emphasis added)

	Here Smith discloses that as altitude changes, e.g., a car driving from sea level to Pikes Peak in Colorado, the amount of air pressure decreases due to the “column of air” becoming much shorter. This kind of decreased air pressure reduces the amount of horsepower you can make. As discussed above, one solution to increasing horse power is to increase the rotational speed (RPM) of the engine. Therefore, Smith teaches that air pressure influences the amount of power an engine can make and as that air pressure decreases so does the amount of power the engine can produce. Smith further teaches that to increase horsepower you may increase the rotational speed of the engine. Therefore, in response to a lower atmospheric pressure, increasing the rotational speed of the engine may make up for the decrease in horsepower (given the standard rotational speed at sea level). 

	In summary, Nagai discloses attempting to reach a supercharger zone by outputting power for the engine and the electric motor. Smith discloses that horsepower may be increased by spinning the engine to a higher rpm. Smith further teaches that as altitude changes the amount of air pressure changes which results in lower power output of the engine. Therefore, the Examiner does not find the above arguments persuasive and maintains the previous rejections.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Nagai et al. (JP 2013189066A, “Nagai”) in view of Smith (Cubic Inches, Boost, or RPM? “Smith”).

	Regarding claim 1, Nagai discloses a vehicle and teaches:

A hybrid vehicle comprising: (the vehicle may be a hybrid vehicle - See at least ¶ [0043])

an internal combustion engine; (the hybrid vehicle has engine 22 - See at least ¶ [0043])

a rotating electric machine; (the hybrid vehicle contains motor MG1 and motor MG2 - See at least ¶ [0043])

a planetary gear mechanism to which the internal combustion engine, the 5rotating electric machine and an output shaft are connected; and (The planetary gear 230, in which the ring gear, carrier, and sun gear are connected to the three axes of the crank shaft of the engine 22 and the rotating shaft of the motor MG1, the motor MG2 in which the rotating shaft is connected to the drive shaft, and the motors MG1 and MG2, respectively - See at least ¶ [0043])

a controller that controls the internal combustion engine and the rotating electric machine, wherein (Main control unit 70 works with the engine ECU 24 to control engine 22 and works with the CVT ECU 46 to control the “shift transmission means”, the shift transmission means includes MG1 and MG2 - See at least ¶ [0046]-[0047])

the internal combustion engine includes a forced induction device that boosts suctioned air to be fed to the internal combustion engine, 10(the engine may have a supercharger 140 - See at least ¶ [0046])

a boost line is determined on a map representing a relationship between a rotation speed of the internal combustion engine and torque generated by the internal combustion engine, and the forced induction device boosts suctioned air when the torque generated by the internal combustion engine indicated by an operating point on the map exceeds the boost line, 15( In the embodiment, of the operating regions of the rotation speed and torque of the engine 22, the region of the predetermined torque Tenamax or less is a non-supercharged region predetermined as a region in which supercharging by the supercharger 140 is not performed, and the engine 22. A region larger than this predetermined torque Tenamin in the operating region of the above is a pre-determined supercharging region as a region for supercharging by the turbocharger 140. - See at least ¶ [0024] and Fig. 4)

the controller controls the internal combustion engine and the rotating electric machine to increase the rotation speed of the internal combustion engine (when the intermediate target operation point of the engine 22 is set and the engine 22 is controlled to be operated at the intermediate target rotation speed, the torque acting on the drive shaft is obtained from the engine 22. Therefore, the torque from the engine 22 is obtained. In terms of torque, insufficient torque is required for the required torque Td * to be output to the drive shaft, and by outputting this insufficient torque from the motor MG2, the required power Pd * as power for traveling can be covered - See at least ¶ [0044]) before the torque generated by the internal combustion engine indicated by the operating point exceeds the boost line, and (the operation point of the engine 22 is operated before the start of supercharging in the non-supercharged region by increasing the required power Pd * corresponding to the required torque Td * based on the accelerator opening Acc and the vehicle speed V. When changing from a point to the final target operating point in the supercharging region, the efficiency rotation number Nef that improves the energy efficiency of the vehicle when the predetermined torque Tenamax is output from the engine 22 is limited by the upper and lower limit rotation speeds Nefmax and Nefmin - See at least ¶ [0043])

[], for lower atmospheric pressure the controller controls the internal combustion engine and the rotating electric machine to increase the rotation speed (the electric machine makes up for the insufficiencies of the engine, i.e., it will increase rotation as engine power decreases - See at least ¶ [0044]) more than for higher atmospheric pressure. (The predetermined torque Tenamax can be output from the engine 22 when the intake pressure of the engine 22 is equal to the atmospheric pressure, that is, the maximum torque that can be output from the engine 22 without supercharging by the supercharger 140. - See at least ¶ [0024] The maximum torque, i.e., deliverable power, able to be output by the engine depends on the atmospheric pressure1. As a vehicle increases its elevation the atmospheric pressure drops, when compared to sea level. The lack of air decreases the amount of power the engine is able to perform)

	Nagai discloses a vehicle and teaches that the max torque of the engine depends on the atmospheric pressure. Nagai further discloses the engine and motor being operated to achieve power output in order to enter into a supercharger zone. Nagai does not explicitly teach that the controller increases the rotation speed of in the internal combustion engine in order to meet the power output. However, Smith discloses where horsepower comes from and teaches:
	
when the controller increases the rotation speed of the internal combustion 20engine (The basic horsepower equation is HP = TQ x RPM / 5,252. If our engine makes 400 lb-ft of torque at 2,000 rpm, the equation tells us that it's making 152 hp. That isn't very impressive, but if we make that same amount of torque at 7,500 rpm, the number becomes more impressive with 571hp. Clearly, we can make more horsepower just by spinning the engine to a higher rpm, right? Well, yes - See at least pg. 9)

	In summary, Nagai discloses attempting to reach a supercharger zone by outputting power from the engine and an electric motor. Nagai does not disclose that increasing the RPM of the engine also increases the power output. However, Smith discloses that horsepower may be increased by spinning the engine to a higher rpm. 

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the vehicle of Nagai to provide for increasing RPM, as taught in Smith, because the basic horsepower equation shows that an increase in RPM increases horsepower (At Smith pg. 9)	

	Regarding claim 2, Nagai further teaches:

wherein on the map, for lower atmospheric pressure, as compared with higher atmospheric pressure, the controller shifts the boost line toward a side on which the torque generated by the internal combustion engine is smaller. (the supercharging area is determined by Tenamax - See at least ¶ [0007] and fig. 9 Tenamax is a predetermined torque value based on the intake pressure being equal to the atmospheric pressure - See at least ¶ [0009] Therefore, as the atmospheric pressure decreases so does the predetermined torque and consequently the supercharger areas.)

	Regarding claim 3, Nagai further teaches:

wherein when the controller increases the rotation speed of the internal combustion engine before the torque generated by the internal combustion engine indicated by the operating point exceeds the boost line, (the operation point of the engine 22 is operated before the start of supercharging in the non-supercharged region by increasing the required power Pd * corresponding to the required torque Td * based on the accelerator opening Acc and the vehicle speed V. When changing from a point to the final target operating point in the supercharging region, the efficiency rotation number Nef that improves the energy efficiency of the vehicle when the predetermined torque Tenamax is output from the engine 22 is limited by the upper and lower limit rotation speeds Nefmax and Nefmin - See at least ¶ [0043]) for lower atmospheric pressure the controller controls the internal 5combustion engine and the rotating electric machine to start increasing the rotation speed of the internal combustion engine at smaller generated torque than for higher atmospheric pressure. (The predetermined torque Tenamax can be output from the engine 22 when the intake pressure of the engine 22 is equal to the atmospheric pressure, that is, the maximum torque that can be output from the engine 22 without supercharging by the supercharger 140. - See at least ¶ [0024] The maximum torque, i.e., deliverable power, able to be output by the engine depends on the atmospheric pressure2. As a vehicle increases its elevation the atmospheric pressure drops, when compared to sea level. The lack of air decreases the amount of power the engine is able to perform)

	Regarding claim 5, Nagai further teaches: 

wherein when the rotational speed of the internal combustion engine is increased, the controller controls the internal combustion engine and the rotating electric machine so that the generated torque is constant. (In the figure, in addition to the operating points A, B, and C, the operating point D at the intersection of the curve with the constant required power Pd* (here, referred to as the constant power curve) and the predetermined torque Tenamax, that is, the upper limit engine speed Nefmax. and the predetermined torque Tenamax, as well as the lower limit rpm Nfemin - See at least ¶ [0034] and Fig. 9)

	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nagai in view of Smith, as applied to claim 1, and in further view of Green Car Congress (Continental puts first 48v hybrid assist system into production with Renault diesels, “Green”).

	Regarding claim 4, the combination of Nagai and Smith does not explicitly teach the controller increases the rotation speed of the internal combustion engine by controlling the rotating electric machine to increase a rotation speed of the rotating electric machine. However Green discloses a hybrid assist system and teaches:

the controller increases the rotation speed of the internal combustion engine by controlling the rotating electric machine to increase a rotation speed of the rotating electric machine. (The electric motor transmits power via a belt drive directly to the crankshaft of the combustion engine—an arrangement referred to as “P0 topology.” - See at least pg. 1)

	In summary, Nagai discloses a hybrid vehicle with an ICE and two electric motors. Further, Nagai discloses using an electric motor to overcome the power deficiencies of the ICE. Nagai does not explicitly disclose that the rotation speed of the internal combustion engine is performed by controlling the rotating electric machine. However, Green discloses a hybrid assist system which allows the electric motor to directly increase the speed of the engine. 

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the vehicle of Nagai and Smith to provide for the hybrid assist system, as taught in Green, to increase fuel savings. (At Green pg. 2)	

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Masahito et al. (JP2015183537A), discloses that, in an environment where the air density is low, control is performed so that the engine rotation speed is higher than that at the time when the air density is at the flat surface, and the decrease in the engine output torque is suppressed (¶ [0023])

	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE L COOLEY whose telephone number is (303)297-4355. The examiner can normally be reached Monday-Thursday 7-5MT.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.L.C./Examiner, Art Unit 3662                                                                                                                                                                                                        
/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662                                                                                                                                                                                                        






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Reduced oxygen in high altitudes can lead to inefficient, sluggish engine performance because there is less air to feed the internal combustion engine. Generally speaking, an engine loses three percent of its rated power for every 1,000 feet of altitude gained. (https://www.jiffylubesocal.com/jiffy-lube-blog/2015/09/the-effects-of-altitude-on-your-vehicle/#:~:text=Higher%20Altitude%20Means%20Less%20Power,1%2C000%20feet%20of%20altitude%20gained.)
        2 Reduced oxygen in high altitudes can lead to inefficient, sluggish engine performance because there is less air to feed the internal combustion engine. Generally speaking, an engine loses three percent of its rated power for every 1,000 feet of altitude gained. (https://www.jiffylubesocal.com/jiffy-lube-blog/2015/09/the-effects-of-altitude-on-your-vehicle/#:~:text=Higher%20Altitude%20Means%20Less%20Power,1%2C000%20feet%20of%20altitude%20gained.)